ROBERTS, Senior Judge
(dissenting):
I agree, generally, with the principles of law upon which the majority rely. Specifically, I concur in their conclusion that the advice that the accused was required to make a statement to the Belgian investigators and would be detained until he did was coercive per se, and I concur that Article 31(d) of the Uniform Code of Military Justice would prohibit the admission of any statement made pursuant to that advice, notwithstanding any contrary provisions of Belgian law. The majority is also unquestionably right in saying the prosecution must prove the voluntariness of any statement it offers and that a doubt as to voluntariness can be raised without testimony from the accused. United States v. DeChamplain, 22 U.S.C.M.A. 150, 46 C.M.R. 150 (1973). The issue that divides us is narrow. I simply find no nexus between the coercive advice given and the statement introduced by the prosecution. Accordingly, I must dissent from the decision of the Court and record my view that the military judge correctly ruled the evidence did not raise an issue of voluntariness and, hence, instructions on the subject were not required.
There is nothing in the evidence, that I can find, which suggests the coercive advice produced any statement at all. The advice complained of was, after all, an assertion that the accused would have to make a statement to the criminal investigators who then had him in custody; yet, one would infer from the evidence before the court members that the accused did not make a statement to the investigators.2 Although the evidence of voluntariness was fragmentally presented, the fact clearly shown to the members was that several hours after the advice the accused was brought before an impartial Belgian judicial official in another city, and while there, and free from any police domination, the accused confessed, not to the investigators, but to the magistrate. Surely, the circumstances thus shown by the prosecution established voluntariness in the usual sense. United States v. Grisham, 4 U.S.C.M.A. 694, 16 C.M.R. 268 (1954); United States v. Vogel, 18 U.S.C.M.A. 160, 39 C.M.R. 160 (1969). In my view, the earlier coercive advice is not related either logically or factually to the accused’s later confession. Nothing presented to the members diminished the showing of voluntariness or even remotely tended to show any connection between the in-court confession to the magistrate and the earlier, improper, advice given by a different per*487son related to an interrogation by someone else. Accordingly, there was no factual issue to be resolved by the members of the court-martial, and no need for instructions regarding voluntariness. United States v. Vogel, supra; United States v. Sikorski, 21 U.S.C.M.A. 345, 45 C.M.R. 119 (1972); United States v. Foecking, 22 U.S.C.M.A. 46, 46 C.M.R. 46 (1972). I would affirm the findings and the sentence.
TO THE HONORABLE, THE JUDGES OF THE UNITED STATES COURT OF MILITARY APPEALS:
1. Pursuant to the Uniform Code of Military Justice, Article 67(b)(2), the record of trial and the decision of the United States Air Force Court of Military Review, in the above-entitled case, are forwarded for review.
2. The accused was tried by General Court-Martial convened at Bitburg Air Base, Germany, on 16 and 17 October 1974, and despite his plea of guilty was convicted of a single specification of violation of an Air Force general regulation by having in his possession in excess of 2600 grams of marihuana, in violation of Article 92, Uniform Code of Military Justice. He was sentenced to be discharged from the service with a bad conduct discharge, to forfeit all pay and allowances, to be confined at hard labor for five months, and to be reduced to the grade of airman basic. The convening authority approved the sentence on 2 December 1974, except that he reduced the amount of forfeiture to $200 per month for five months. The Court of Military Review on 31 March 1975 set aside the findings and sentence, permitting a rehearing to be ordered; one appellate military judge of the panel of three dissented. This decision was received by The Judge Advocate General on 31 March 1975.
3. It is requested that action be taken with respect to the following issue:
“WAS THE COURT OF MILITARY REVIEW CORRECT IN HOLDING THAT THE MILITARY JUDGE ERRED IN REFUSING THE DEFENSE REQUEST TO PLACE BEFORE THE COURT MEMBERS THE ISSUE OF THE VOLUNTARINESS OF THE ACCUSED'S ORAL STATEMENTS TO THE BELGIAN AUTHORITIES?”
HAROLD R. VAGUE
Major General, USAF
The Judge Advocate General United States Air Force

. Exhibits in the Article 32 investigation report show that the accused did make a statement to the investigators, but it was largely exculpatory. Upon his initial appearance before the magistrate, the accused continued to deny any connection with the marihuana which had been found. After the accused was excused, his companion, who had been apprehended at the same time as the accused, was called before the magistrate and made a statement that implicated the accused. The accused was brought back in, and when confronted with the companion’s assertions, he confessed. These facts, of course, have no relevance to the issue before the Court, and are mentioned only for the information of the reader.